DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action examination response to claims/amendments of 14/727,438 filed on 2/17/2021.
The filing is in continuation to application #12/905,332 now patent #9079058 filed on 10/15/2010.  That application claims a priority date of 10/23/2009 via JP-P2009-244304.
Claims 2, 7, 8, 10-15  cancelled.
Claims 1, 3-6, 9, 11-28 are pending in this office action.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory anticipatory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
The claim 1, 17, 28 are rejected on the ground of non-statutory anticipatory double patenting as being unpatentable and in broadest term over the independent claims of U.S. Patent Application Publication No. 12/905,332 now an issued patent #9079058.
Although the conflicting claims are not identical, they are not patent ably distinct from each other for the following reasons. The subject matter claimed in the instant application is a circuitry configuration to acquire movement information of a plurality of users; determine information for synchronization of motions of bodies or parts of the bodies of the plurality of users. The claims 1,9, 17 of the instant child application would be a broader subject matter of a narrower variation independent claims in the parent application  where similar subject matter with distinguishable sensor type is compared to an operating coordination information indicating the synchronization in a group of motions of bodies or parts of the bodies of the plurality of users with specified tactile feedback responses (though this recited again at least in dependent claim 16 of this child application). The synchronization there in parent application is also measured by comparing the motions of the plurality of users to one another, from the input movement information and position information from the respective sensor devices or cameras from first information, and generating control information for feedback outputs for the users but specific to tactile one only .
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 17, 28 recite “representative movement of the plurality of users, on a basis of user, respectively”. The plurality of user(s) representation base is not clear as to which respective user(s) indicated  e.g. based on all users, plurality of users, each individual user etc. A person with ordinary skills in art reasonably here could to acquaint oneself with the scope of the claim to base of statistical calculation  Hence rejected under the rationale for antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-6, 9, 16-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Number US 2004/0219498 to Davidson in view of US Patent Application Number US 20060166737 A1 to Bentley..
Claim1 Davidson teaches an information processing apparatus comprising: circuitry configured to 
estimate individual information on sensing data for movement information of users (Para 0006 movement information acquired and comparison for correction) comprising: 
Calculate representative movement (Fig.3 elements 15; Para 0009 garment sensors; Fig. 11 two and more motion sensors in one location) of plurality of users (Para 0008, 0009 reference and trainee users).
Calculate each discrepancies of the estimated individual information and the representative movement of each of the plurality of users (Para 0032 differences or discrepancies between movements determined; Para 0034 representative movements could also be from different trainers); and 
determine feedback outputs (Para 0007,0010,0035 computer reference signal, feedback to user) for each of the plurality of users based on calculated discrepancy corresponding to respective user (Para 0036 feedback and reference signal e.g. fly line for differing models in coordination for trainee/trainers and feedback control balancing for inputs).
Davidson does not illustrate the representative movement of the plurality of users to be based on a distribution of the estimated individual information of each of the plurality of users among the plurality of users. Bentley, in the field of data processing apparatus for body movement,, teaches movement of the plurality of users to be based a distribution of statistical data from individual information of users (Para 0005  calculate representative movement of the plurality of users, as a benchmark basis on a distribution of the estimated individual information of users among the plurality of golf player users; Para 0016-0017 comparative multiple format presentation for plurality of users; Para  0032 statistical reporting about swing in golf activity; Para 0086 degrees of deviations in performance from benchmark values to a library of standard exercises for generating prescriptions of appropriate practice exercises or corrective measures; FIG. 15 is a screen shot of a multi-color line graph illustrating the coordination in time and amplitude of the rotational velocities of the hips, shoulders, and hand of the golfer during the swing motion). 
Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to represent  movement each calculation of the plurality of users to be based on representative movement of plurality  users distribution as illustrated by Bentley into the representative movement among the plurality of users of Davidson in combination for relative motion coordination devices for inputting relative motion of body parts between plurality of users and their effective  comparison to one or more threshold values. 

In re Claims 3-8, Davidson teaches the composite motion coordination operation device, wherein  the operation unit calculates individual information as the movements of the respective users, from the movement information provided from the respective two or more sensor devices, and calculates the coordination information by an operation using the individual information from body parts (Para 0025, 0026 coordination between reference characters with individual garments on an ankle of user, a neck of user, an arm of user, a trunk of user or a leg portion of user; exchange information between a plurality of users and/or a plurality of sensors attached to one or multiple users);

the operation unit calculates the coordination information by comparing preset guidance movement information with individual information of the respective users, movement information are based on images captured by camera devices, synchronization is measured by comparing the motions of the plurality of users to one another (Para 0146; Fig.2: elements 11, 25;Para 0027 camera sensors; Para 0038 trainee reference is for guidance) and determines respective degrees of the feedback outputs are determined based on the first information (Para 0034 potentially vast number of stored trainer models provided and maintained in a database of storage, in which a trainee can use computer 11 to browse through trainer models to respective degrees of the feedback outputs based on first initial information ) .

In re Claim 9 Davidson teaches the motion coordination, wherein the operation unit generates the control information for performing different feedback outputs for the respective users determining movements of of the plurality of users wherein respective 

Claim 16 Davidson in combination does not provide tactile sensation in plurality of users’ feedback output communication in their motion coordination operation system. Bentley, however, teaches feedback mechanism between target and actual body motions that include tactile sensations (Para 0116-0119 perceptible multicolor animation, biofeedback, graphical segmentations are various tactile feedback; Para 0036 sound). Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have incorporate the above features of tactile feedback mechanism onto the invention of Davidson in view of Bentley on needed higher degree of correspondence among the various motion sensors.

In re Claim  17 Davidson teaches a method comprising: circuitry configured to 
estimating individual information on sensing data for movement information of users (Para 0006 movement information acquired and comparison for correction) comprising: 
Calculating representative movement (Fig.3 elements 15; Para 0009 garment sensors; Fig. 11 two and more motion sensors in one location) of plurality of users (Para 0008, 0009 reference and trainee users).
Calculating each discrepancy of the estimated individual information and the representative movement of each of the plurality of users (Para 0032 differences or 
determining feedback outputs (Para 0007,0010,0035 computer reference signal, feedback to user) for each of the plurality of users based on calculated discrepancy corresponding to respective user (Para 0036 feedback and reference signal e.g. fly line for differing models in coordination for trainee/trainers and feedback control balancing for inputs).
Davidson does not illustrate the representative movement of the plurality of users to be based on a distribution of the estimated individual information of each of the plurality of users among the plurality of users. Bentley, in the field of data processing apparatus for body movement,, teaches movement of the plurality of users to be based on a distribution of statistical data from individual information of users (Para 0005  calculate representative movement of the plurality of users, as a benchmark basis on a distribution of the estimated individual information of users among the plurality of golf player users; Para 0016-0017 comparative multiple format presentation for plurality of users; Para  0032 statistical reporting about swing in golf activity; Para 0086 degrees of deviations in performance from benchmark values to a library of standard exercises for generating prescriptions of appropriate practice exercises or corrective measures; FIG. 15 is a screen shot of a multi-color line graph illustrating the coordination in time and amplitude of the rotational velocities of the hips, shoulders, and hand of the golfer during the swing motion). 
Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to represent  movement each calculation of the plurality of users to be based on representative movement of plurality  users distribution as illustrated by Bentley into the representative movement among the plurality of users of Davidson in combination for relative motion coordination devices for inputting relative motion of body 

In re Claims 18 Davidson in combination teaches the information processing apparatus according to claim 1, wherein the circuitry' is further configured to acquire the movement information in real time from respective sensor devices mounted on the plurality' of users and provide respective degrees of feedback output, in real time, to the plurality' of users, based on the acquired movement information (Para 0036 providing information for a nature of fly-casting giving the trainee feedback how his fly line is translating through space during a casting stroke as compared to the way a fly line is translating through space in a trainer mode i.e. not only a simple comparison but about how much degree it matches with).

In re Claims 19 Davidson in combination teaches the information processing apparatus according to claim 1, wherein, in a guidance mode, the circuitry' is further configured to select movement information of a user of the plurality' of users as a guide movement information (Para 0005 report includes an identification of similarity between the trainee body movement model and the reference body movement model making it a guidance mode for the movements);
determine a second information indicating synchronization of motions of bodies or parts of the bodies between the user and the plurality of users based on the guide movement information and the movement information; and determine feedback outputs based on the first information (Para 0006 Report includes an identification of similarity between the trainee body movement model and the reference body movement model. Also include dissimilarities and remedial instructional information explaining how to 
Claim 20 Davidson in combination teaches the information processing apparatus according to claim 1, but the circuitry is not further configured to estimate the composite motion of each of the plurality of users, by weighting sensing data of at least one of the body parts corresponding to the respective user. Bentley, however, teaches circuitry is further configured to estimate the composite motion of each of the plurality of users, by weighting sensing data of at least one of the body parts corresponding to the respective user (Para 0129 weighted consideration of all relevant aspects of the motion in calculating a final performance factor or kinetic index).
 Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have incorporate the circuitry further configured to estimate the composite motion of each of the plurality of users, by weighting sensing data of at least one of the body parts corresponding to the respective user as illustrated by Bentley  onto the invention of Davidson combinations so to include certain specific variation needed in the input readings. 

Claim 21 Davidson in combination teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to estimate individual motion on a basis of body part of the users (Para 0012 sensor on trainee garment are representative on the basis of body part of users).

Claim 22 Davidson in combination teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to select a first user of the plurality of users as a specified user and calculate the representative motion for the plurality of users other than the first user based on the estimated composite motion of 

Claim 23 Davidson teaches the information processing apparatus according to claim 1, wherein the individual information is movement rhythm, and wherein the representative motion is basic movement rhythm (Para 0034 multiple training models; coordination information by an operation using the basic movement information i.e. possible basic movement rhythm and the individual information).

Claims 24-26 Davidson teaches the information processing apparatus according to claim 23, but without the representative motion determined to be based on the movement rhythm having the highest frequency, as an average value of tempos of plurality of users or is calculated by correcting the tempo having the highest frequency to an average value 
Bentley, however, teaches the representative motion determined to be based on the movement rhythm having the highest frequency, as an average value of tempos of plurality of users (Para 0038  frequency and duration of the exercises may be apportioned by the prescription compiler in accordance with the golfer's available time and schedule) and is calculated by correcting the tempo having the highest frequency to an average value (Para 0050 Reference movement period tempo depending on available tempo).  Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to represent motion determined to be based on the movement rhythm having the highest frequency or an average value as illustrated by Bentley to be incorporated into the Davidson’s relative motion coordination devices for relative performance evaluation of plurality of users.  
movement of the plurality of users to be based on a distribution of the estimated individual information of each of the plurality of users as illustrated by Bentley into the Davidson’s relative motion coordination devices for inputting relative motion of body parts between plurality of users and their effective  comparison to one or more threshold values. 

Claim 28 Davidson teaches a non-transitory computer readable storage medium having stored thereon program instructions that when executed by a processor cause the processor to perform the communication method ( Para  0005 storage) comprising; 
estimating individual information on sensing data for movement information of users (Para 0006 movement information acquired and comparison for correction) comprising: 
Calculating representative movement (Fig.3 elements 15; Para 0009 garment sensors; Fig. 11 two and more motion sensors in one location) of plurality of users (Para 0008, 0009 reference and trainee users).
Calculating each discrepancies of the estimated individual information and the representative movement of each of the plurality of users (Para 0032 differences or discrepancies between movements determined; Para 0034 representative movements could also be from different trainers); and 
determining feedback outputs (Para 0007,0010,0035 computer reference signal, feedback to user) for each of the plurality of users based on calculated discrepancy 
Davidson does not illustrate the representative movement of the plurality of users to be based on a distribution of the estimated individual information of each of the plurality of users among the plurality of users. Bentley, in the field of data processing apparatus for body movement,, teaches movement of the plurality of users to be based on a distribution of statistical data from individual information of users (Para 0005  calculate representative movement of the plurality of users, as a benchmark basis on a distribution of the estimated individual information of users among the plurality of golf player users; Para 0016-0017 comparative multiple format presentation for plurality of users; Para  0032 statistical reporting about swing in golf activity; Para 0086 degrees of deviations in performance from benchmark values to a library of standard exercises for generating prescriptions of appropriate practice exercises or corrective measures; FIG. 15 is a screen shot of a multi-color line graph illustrating the coordination in time and amplitude of the rotational velocities of the hips, shoulders, and hand of the golfer during the swing motion). 
Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to represent  movement each calculation of the plurality of users to be based on representative movement of plurality  users distribution as illustrated by Bentley into the representative movement among the plurality of users of Davidson in combination for relative motion coordination devices for inputting relative motion of body parts between plurality of users and their effective  comparison to one or more threshold values. 


Response to Arguments/Remarks
Applicant's arguments/amendments filed on June 9, 2021 have been considered and entered.
Applicant has not addressed the double patenting rejection. Hence the rejection is held in abeyance. However, upon further consideration, new ground(s) of rejection is made as necessitated by amendments and arguments. 
Applicant on page 10 of argument remarks indicated that the prior art Bentley does not teach or suggest the feature to “calculate representative movement of the plurality of users, based on a distribution of the estimated individual information of each of the user among plurality of users”. Bentley in para 0016,0049 provides a teaching of comparison to benchmark values and degree of deviation that encompasses data as obtained from plurality of users, as recited in amended Claim 1.
Examiner respectfully traverses and finds that the prior art Bentley though describing a system and a method for determining a value of a performance indicator index in a physical movement of golf playing, the periodic movement performed by a human here is providing calculation for representative movement of a plurality of users based on a distribution of user individual information among the plurality of users. The data is collected there from sensor for pre-processing and classification corresponding to a period of the movement in pre-defined benchmark value to determine comparative representative for a plurality of users based on statistical distribution at a specific time (Fig.10A-G graphs).

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

Applicant's arguments/amendments filed on February 17, 2021 have been considered and entered.
35USC§112(a) rejections added for written description  because of amendments overcome the description requirement.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments and arguments changing the scope of the claims to the overcome the 35USC§103 rejections 
Applicant on page 12 of the remarks/argument indicated that the pior art Woo merely describes that “the target routine”, which may at best correspond to the claimed “representative movement”, is preferably stored in a database or similar organized data structure mapping a series of footstrikes, and a user wearing sensor-filled article of footwear 102 may perform a routine (see [0088]). The reference is silent as to calculating the amended representative movement of a plurality of users based on distribution of sensing data of the plurality of users. 
Hence new ground of rejections includes a prior art Norstrom  suggest the teaching of the features of “calculate representative movement of the plurality of users, based on a distribution of the estimated individual information of each of the plurality of users”

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

 Applicant's arguments/amendments filed on August 20, 2020 have been considered and entered.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims to the overcome the 35USC§103 rejections 
35USC§112(a) rejections added for written description  since specification paragraphs and graph apparent not providing enough information about  the mechanism to determine correlation and discrepancy indexes from synchronization of plural users for a basic movement rhythm used as a representative movement rhythm for the group. 
A double patenting rejections is held in abeyance as indicated on page 8 of remarks filed on 8/20/2020.  
Applicant asserted on Pages 9-11 of the argument / remarks about prior art combination  failing to disclose the amended features of “calculate representative motion for the plurality of users as synchronization in a group of the plurality of users, based on the estimated composite motion of each of the plurality of users” as recited in amended Claim 1.
Examiner respectfully traverses the argument and presented a new evidentiary support from prior art Woo et al. to address the synchronization, comparison and feedback of motion activities between the respective users replacing the art Dibenedetto as indicated in the above rejection statements.

Following traversals/remarks are retained as a summarized from prior comments to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:
Applicant's arguments/amendments filed on November 11, 2019 have been considered and found to be persuasive to the overcome the 35USC§112, 35USC§103 rejections.
Applicant on page 8, 9 has requested that nonstatutory double patenting rejections be held in abeyance. A terminal disclaimer could be filed, if the claims in the present application are deemed obvious in view of the claims of Application Publication No. 12/905,332, now patented. Since additional amendments (if needed) may eliminate the nonstatutory double patenting rejection, applicant understands that filing of a Terminal Disclaimer at this time would be premature. Hence examiner is maintaining the rejection in this office action.
Applicant's amendment(s) and argument/clarifications of the claims necessitated the new ground(s) of rejection presented in this Office action.
Regarding claim interpretations and 35USC 112 rejections, amended Claims recite “circuitry (is configured to)”. Applicant on page 9.10 indicated that the term “circuit/circuitry” is expressly identified in the MPEP as an example of a term that conveys sufficient structure so as to avoid 112 (f) treatment. Support found in the amendment and in paragraphs [0062, 0133-0169] and Fig. 11 of the published specification discloses “a central processing unit (CPU)” and its application. Examiner observed that there are motion coordination operation device with varied sensors are in use. 35USC112 rejections on claims 18, 19 are hereby withdrawn. 
Applicant on pages 10-12 indicates that the prior art combination is not calculating representative motion for the plurality of users based on the estimated composite motion of each of the plurality of users as found in the amendments
This necessitated an updated search and new grounds for rejection above.  Therefore, Applicant’s arguments are moot.

A  non-statutory obviousness-type double patenting rejection is held in abeyance until all other issues in this application have been resolved.
Applicant’s argument on pages 8 and 9 for reference Davidson to include a saved reference body movement model only to measures a trainee body movement model after  comparing with the saved reference body movement model and not synchronization of motions of the plurality of users based on the movement information (of the plurality of users) is noted.  Accordingly, Davidson is not concerned with “synchronization”, because the trainee performs a task and receives a report at a later time with recommendations on how to perform the activity in the future. But Stirling reference is dealing with a real time comparison of data (e.g. runner 1 stride vs. runner 2 stride)  and is therefore teaches motion synchronization for p
In response to applicants argument on page 9 another reference on record is cited to augment the point that user motions comparison for synchronization is well-known in art. Reference Riley et al. is also emphasizing synchronization between multiple users sending workout data to the same remote system(s). Therefore, the user input subjective data, as well as the objective data, relating to a user's workouts are compared to workout data and/or subjective input generated by others. 
This synchronization between users’ movements could also be found in another citation teaching similar subject matter i.e. US 20080096726 to Riley et al. Para 0006, 0096 where athletic performance sensing and/or tracking systems are compared to workout characteristics of other users, celebrities, athletes, etc.) with their positional information (Para 0050 location or positional information of parts).
This is not a new ground of rejection made. The reference “US 20080096726 A1 Riley et al. " cited herein only provides a direct corresponding evidence to support the prior art or prior common knowledge finding without constituting a new issue or new ground of rejection {see MPEP 2144.03, MPEP 706.07(a)}.
Furthermore, Applicant’s assertion that reference Bettwy is concerned with an apparatus for learning specific body motion and is silent as to determining a first information indicating the synchronization of motions of bodies or parts of the bodies of the plurality of users based on the movement information is also respectfully traversed. The reference is used to cite feedback mechanism to include tactile sensations and other related issues.
Some additional comments about  Claim limitation “circuitry” for possible interpretation under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “configured to” coupled with functional language “acquire the movement information in real time 

Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SZ/
Examiner, Art Unit 3715
September 16, 2021
/THOMAS J HONG/            Primary Examiner, Art Unit 3715